KRUPANSKY, Circuit Judge,
concurring in part and dissenting in part.
I would affirm the district court’s well-reasoned opinion that defendant, City of Ferndale (“Ferndale”), did not violate the requirements of the Telecommunications Act of 1996 (“Act”).
Contrary to the majority opinion, this court should conclude that the defendant complied with the “in writing” requirement of the Act. In addition, because the defendant introduced the required substantial evidence to support its denial of the requested “use variance,” this appellate review needs to determine the assignment of the burden of proof to the appropriate party, which the majority refuses to address. Consequently, I would concur with the district court’s finding that the defendant municipality must assume the burden of proof in matters of challenge and appeal under the Act and, accordingly, deny Ferndale’s cross-appeal challenging the district court’s conclusion on this issue. Finally, I agree with the majority that the defendant’s city ordinance did not unreasonably discriminate among functionally equivalent service providers or effectively prohibit the provision of wireless service.
This dispute involved whether the Fern-dale Board of Zoning Appeals (“BZA”) should issue the necessary “use permit” to AT&T Wireless Services (“AWS”) to construct a new wireless telecommunications tower on a building owned by the plaintiff, Laurence Wolf (“Wolf’).1 Wolfs building already had a telecommunications tower upon its roof that was a nonconforming use under the city’s current zoning ordinance. AWS conceded, in its revised site plan and at meetings of the BZA, that while Wolfs building met the engineering criteria for the necessary site, alternative sites were available.2 The BZA denied the AWS petition for a “use variance” in a letter on January 27, 2000 and, under a state court remand, provided written reasons for the denial on May 10, 2000. The BZA found that Wolf could not support a conclusion of unnecessary hardship for a use variance because:3
*223(1) there was no evidence brought forward that the property could not be reasonably used under the current zoning of C-4;
(2) there were no unique circumstances which existed that would allow only this use in this particular area, as admitted by the representative of AWS, as the representative submitted a diagram showing approximately aié mile radius of which they could place their monopole which included industrial, medium industrial areas north of Nine and West Hilton (M-l, M-2 and C-3 and government properties) which would allow placement of the monopole and there were alternatives available;
(3) the monopole would alter the character of the neighborhood, as the proposed site was located in the Downtown Business District and the monopole was approximately the size, as indicated by the representatives, of a small home water heater to be placed between billboards on the top of a building which would resemble a factory chimney and would alter the character of the Downtown Shopping District;
(4) the problem was self-created as the representatives illustrated to the Board that there were numerous other areas in which a monopole could be placed and though this site was the preferred site, the Board’s decision was based on zoning practices and the welfare of the community; and
(5) the height of the monopole was such as indicated on the diagrams that would have necessitated a variance on the height as the proposed monopole was in excess of the height requirements in the City’s Zoning Ordinance and for those reasons the motion was made to deny the use variance request of AWS.
In response, Wolf filed the instant action in the District Court for the Eastern District of Michigan—Southern Division. First, Wolf alleged Femdale violated two provisions of § 704 of the Telecommunications Act of 1996, codified as 47 U.S.C. § 332(c)(7), specifically § 332(c)(7)(B)© (barring regulations that prohibit the provision of personal wireless services) and § 332(c)(7)(B)(iii) (requiring decisions by local authorities to be in writing and supported by substantial evidence contained in a written record).4 Second, Wolf alleged *224that Ferndale’s zoning ordinance, § 4.39 regulating wireless communications facilities, violated the Act by discriminating against providers of equivalent services, effectively prohibiting personal wireless services.
Subsequent to a bench trial, the district court affirmed Ferndale’s denial of AWS’ application for a “use variance.” The district court opined that by providing AWS with a copy of the May 10, BZA minutes delineating the reasons for denial, the Board met the Act’s requirement that such a denial “shall be in writing and supported by substantial evidence contained in a written record.” (emphasis added) As to Wolfs market discrimination claim, the district court concluded that, “[wjhere, as here, a zoning ordinance allows a wireless-communications provider the opportunity to construct its proposed facility at another site near to its proposed location, there is no refusal of market entry and thus no discrimination.” Likewise, the district court concluded that Femdale’s zoning ordinance did not prohibit AWS from providing wireless services in its jurisdiction, noting that AWS already provided wireless services in that area. Finally, adopting the prevailing opinion among courts considering the issue, the district court concluded that the Act shifted the burden of proof to the agency denying the applicant’s siting request, reasoning, further, that the municipality could more easily provide the substantial evidence in the record to support its denial.
In reversing only the district court’s finding for Femdale under 17 U.S.C. §§ 332(c)(7)(B)(i) & (ii), the majority opinion asserts that defendant failed to satisfy the Act’s “in writing” requirement. First, the majority maintains that the BZA’s explanation for denial, of May 10, 2000, did not comply with the writing requirement “because the Board issued the minutes solely in response to a state court order after Wolf sued.”5 Second, the majority asserts that Ferndale did not satisfy the writing requirement because it failed to provide the substantial evidence necessary to overcome plaintiffs demonstration of need; Ferndale’s “failing” arises only as a result of the majority opinion’s questionable reclassification of AWS’ building application, from the stipulated “use variance” requiring proof of “undue hardship,” to a request for a “nonconforming use variance” requiring a lesser evidentiary burden of “practical difficulty.”
Initially, the majority argues that the BZA’s May 10 meeting minutes amounted to an “impermissible retroactive cure,” that failed to satisfy the Act’s “in writing” requirement. The opinion reaches this decision solely upon the reasoning of Virgi*225nia Metronet v. Board of Supervisors of James City County Virginia, 984 F.Supp. 966 (E.D.Va.1998). Not only would the majority’s determination have the unfortunate consequence of rendering meaningless any corrective response to a judicial remand of administrative law decisions, the court’s legal position relies entirely on Virginia Metronet’s misinterpretation of the requirements of 47 U.S.C. § 332(c)(7).6
Virginia Metronet also involved a dispute over whether a municipality had provided written notice of its decision to deny plaintiffs special-use application to construct a telecommunications tower on property located within the municipality. However, it is obviously distinguished from the instant action in that a city employee, not a member of the Board, noticed Virginia Metronet in a letter detailing the Board’s reasons for the denial of its application six days after Metronet filed its action against the municipality’s denial of Metronet’s application. Id. at 970. The court articulated two concerns: the letter of explanation was tendered by a nonvoting city employee and the letter was drafted thirty-four days after the application was denied, thus ignoring the thirty day statute of limitations imposed by the Act. The court concluded the timing “contrary to Congressional intent.”7
The majority opinion has attempted to tailor the facts of the instant case to conform with only the facts common to both actions (i.e. that the cases sought to consider if a municipality had provided written notice of its denying an application for a use permit) by seizing upon the timing of Ferndale’s explanatory meeting minutes. Thus, the majority has characterized Fern-dale’s justification as “impermissible” because, like the defendant in Virginia Metronet, the BZA “submitted] reasons after a challenge [was] mounted,” thereby evading “substantive review, contrary to Congressional intent.” Virginia Metronet, 984 F.Supp. at 973.
The majority’s reliance on Virginia Metronet, a Fourth Circuit district court decision which has no precedential significance in this circuit, is misplaced. That decision conflicts with the facts of the case sub judice and the Sixth Circuit’s existing precedent. First, the district court’s opinion in Virginia Metronet, misinterprets the Act by concluding that the defendant’s letter of explanation evaded substantive review, because the city drafted it more than thirty days after the letter of denial. Under the Act, the plaintiff had a thirty day statute of limitations in which to appeal a zoning board’s “final action.” However, a district court’s decision, within this circuit, has decided that no “final action” ensues until the municipality issues a written explanation for its action. Omnipoint Holdings, Inc. v. City of Southfield, 203 F.Supp.2d 804 (E.D. Michigan 2002) (noting that Virginia Metronet incorrectly assumed the “final action” triggering the *226statute of limitations was the denial of the application itself, rather than a written explanation of the Board’s reasons). Thus, there exists “no opportunity for a municipal entity to deny an aggrieved party her day in court by waiting more than thirty (30) days before issuing a written decision explaining the reasons for denying a request.” Id. at 813 (needless to note that an opinion of a district court within this circuit is not precedent for this appellate review); see also Industrial Communications and Electronics, Inc. v. Town of Falmouth, No. 98-397-P-H, 1999 WL 33117159, at *3 (D.Me. June 10, 1999) (explaining that there can be no final action by the local permitting body until there is a written decision); Omnipoint Communications Enterprises, L.P. v. Zoning Hearing Bd., No. 98-3299, 1998 WL 764762, at *3-4 (E.D.Pa. Oct. 28, 1998) (finding no “final action” until the zoning board served its decision upon the plaintiff).
Indeed, in denying Femdale’s motion for summary judgment, the district court in the instant case foreclosed the possibility of a municipality evading substantive review by finding that the statute of limitations would not begin to accrue until the applicant had received written notice of the reasons for denial of the requested “use variance.” Laurence Wolf Capital Management Trust v. City of Ferndale, 176 F.Supp.2d 725, 727-728 (E.D. Michigan 2000) (defining “final action” under the Act as requiring a municipality to provide enough explanation for its action to enable a reviewing court to assess the merits of the decision). The district court’s reasoning, in the instant case, is entirely consonant with this circuit’s recent decision in New Par, in which this court resolved that to meet the Act’s “in writing” requirement necessitated a municipality provide “a sufficient explanation of the reasons for the denial to allow a reviewing court to evaluate the evidence in the record that supports those reasons.” New Par v. City of Saginaw, 301 F.3d 390, 396 (6th Cir.2002). As New Par concluded, without a sufficient explanation from the municipality no record existed for review and evaluation. Thus, it would be premature to declare a “final action” had occurred absent a record of evidence.
Moreover, the Virginia Metronet court’s concern for substantive review does not attach to the instant case. Unlike defendant in Virginia Metronet, Femdale provided reasons for its decision in response to a state court’s order of remand for directing such an explanation, in line with Michigan’s Administrative Procedures Act. M.C.L. § 24.306. Rather than evading substantive review, Ferndale’s explanation created the opportunity for an examination by the district court after Wolf instituted the instant suit.8
*227Finally, unlike Virginia Metronet. Ferndale’s reasoned explanation was neither pro forma nor summarily conclusive.9 The Board itself, and not a city employee as in Virginia Metronet, deliberated upon, and then delineated five reasons for denying AWS’ application. These reasons demonstrate AWS’ requirement to carry its burden to prove an “undue hardship” to overcome the Board’s denial of its application for a “use variance.”
The majority erroneously rationalizes that, even if Ferndale’s explanation satisfied the “in writing” requirement, it failed to provide the substantive evidence necessary under the Act to deny AWS’ application. The opinion arrives at this unsupported conclusion by finding that, because Wolfs building already had a cellular tower on its roof, AWS’ application should have been for a “nonconforming use variance” rather than the requested “use variance.” Applying for a “nonconforming use variance” advantageously places a lesser burden of proof on the petitioner, requiring only that a municipality’s denial pose a “practical difficulty.” On the other hand, an applicant for a “use variance” must prove the more demanding burden of “undue hardship,” including evidence that the property is uniquely suited for the construction. Unfortunately, the majority’s reasoning comports with neither the law of the circuit nor the facts of the instant case.
The majority concedes that both parties stipulated in their Joint Pre-Trial Statement that AWS made an application for a “use variance.10 However, the opinion urges that its commitment to abide by those stipulated facts is an “argument [that] places form over substance.” Ironically, in endorsing substance, the majority cites to no authority to support its conclusory argument. Instead, it obfuscates its position by disregarding the stipulated facts and asserting that AWS’ efforts to construct a second wireless tower actually amounted to a “nonconforming use vari*228anee.” The district court accepted the stipulation of the parties and considered the case accordingly. Varga v. Rockwell Intern. Corp., 242 F.3d 693 (6th Cir.2001) (explaining that stipulations voluntarily entered by the parties are binding, both on the district court and on the Court of Appeals); accord Unicore, Inc. v. Tennessee Valley Authority, 768 F.2d 109 (6th Cir.1985); Morelock v. NCR Corp., 586 F.2d 1096, (6th Cir.1978), cert. denied, 441 U.S. 906, 99 S.Ct. 1995, 60 L.Ed.2d 375 (1979) (noting that under federal law, stipulations and admissions in pleadings are generally binding on the parties and the Court). See also City of Troy v. Papadelis, 226 Mich.App. 90, 572 N.W.2d 246 (1997) (finding stipulation that business operation was a legal nonconforming use must be given full force and effect and could not be set aside).
This court explained the rationale for requiring such an allegiance to the stipulated facts in Federal Deposit Insurance Corporation v. St. Paul Fire and Marine Insurance Company, 942 F.2d 1032 (6th Cir.1991):
Stipulations serve the purpose of conserving judicial resources and allowing the parties to focus on truly disputed issues, everyone benefits when parties agree to make stipulation. It saves the parties the time and money of proving facts that are not in dispute but that are nonetheless necessary to the outcome of the dispute. It saves time and energy for judges and juries who don’t have to hear evidence about what the parties are willing to agree about. And it saves the public money, by making trials shorter and clearing space on the docket. In order for this system to work, however, the parties must be able to depend on the stipulations. If a ... judge can, as here ignore a clear stipulation of the parties, the incentive to enter stipulations is eliminated. Worse yet, it offers a whole new ground for strategic behavior, as parties can try to get the trier of fact to pass on matters that have already been agreed to.
Id. at 1038.
However, even if this court were free to disregard the stipulated facts, the majority’s treatment of AWS’ request as a “nonconforming use” misinterprets Michigan law. The opinion has asserted that, because the plaintiff already had a nonconforming cellular tower on its roof, the addition of another tower merely expanded that “nonconforming use.” Several difficulties arise from that position. First, Michigan law strictly construes zoning regulations prohibiting extension or enlargement of nonconforming uses. See Reenders v. Parker, 217 Mich.App. 373, 551 N.W.2d 474 (1996); City of Troy v. Papadelis, 226 Mich.App. 90, 572 N.W.2d 246 (1997); Norton Shores v. Carr, 81 Mich.App. 715, 265 N.W.2d 802 (1978) (observing that “[generally speaking, non conforming uses may not expand”). In the instant case, Ferndale’s ordinance has strictly construed this policy, disallowing the expansion of nonconforming uses.11
Moreover, consonant with the strict construal of “nonconforming use.” Michigan law has determined that a “non-conforming use is restricted to the area that was non-conforming at the time the ordinance was enacted.” Commerce Township v. Rayberg, 5 Mich.App. 554, 147 N.W.2d 453 *229(1967), relying on Patchak v. Township of Lansing, 361 Mich. 489, 105 N.W.2d 406 (1960). Here again both, as the parties have stipulated, the nonconforming use at the time of the enactment of Ferndale’s Zoning Ordinance was the sole wireless Air Touch tower atop Wolfs building. Thus, under Michigan law, Wolf had a vested right in only the use of the single, existing nonconforming tower. Contrary to the majority’s position, Wolf does not possess a right to build, upon another area of its property, a second, separate, nonconforming tower. See Heath Township v. Sall, 442 Mich. 434, 502 N.W.2d 627 (1993) (finding prior nonconforming use a vested right).
This position is affirmed by a review of the sole authority upon which the panel majority rests its claim that AWS actually sought a “nonconforming use” variance. In Century Cellunet of Southern Michigan Cellular, Ltd. v. Summit Township, 250 Mich.App. 543, 655 N.W.2d 245 (2002), the petitioner sought the township’s permission to replace six existing antennas on a nonconforming telecommunications tower with smaller and more powerful antennas and to install three additional antennas on the tower. The zoning board correctly treated petitioner’s application as a request to expand a “nonconforming use” and the court agreed. The petitioner’s request, in Century Cellunet, to add three new antennas to its tower array, has convinced the majority, in the case sub judice, that AWS’ request to build a new tower .should have been treated as a “nonconforming use” variance. But, Century Cellunet is a “nonconforming use” case for precisely the reason that the instant case is not. In Century Cellunet, the petitioner sought a structural alteration of its preexisting tower, whereas the case at hand involved AWS’ application for the construction of a new tower in a new location on Wolfs property. See also, Industrial Communications and Electronics, Inc. v. Town of Falmouth, 2000 WL 761002 (D.Me.2000) (holding that construction of new telecommunications towers in new locations require a use variance even when nonconforming towers present).
Accordingly, this court should affirm the district court’s disposition.

. Under Section 4.39 of Femdale’s zoning ordinance, cellular towers are considered a "permitted use” only on property owned, leased or controlled by the City. In its effort to upgrade reception service in the area. AWS determined that plaintiff Wolf’s building was a feasible site on which to construct a cellular tower. Wolf's property, in Ferndale's central business district, is zoned C-4 and required a variance from the city for the tower construction.


. In a hearing before the Board. AWS’s representative "expressed that although AT&T would prefer to use an existing structure and a unipole, another option was to file an application to build a new tower in a district zoned for wireless antennas.” (Minutes of Board Hearing of Dec. 21, 1999). In its January 6, 2000. Revised Site Plan, submitted to the Board, AWS conceded that ”[b]y granting the variance, AWS will not have to build a freestanding tower within close proximity to the proposed location.” (J.A. at 170) Despite these statements. Wolf provided no evidence that AWS pursued the tower option.


. The city ordinance does not define "unnecessary hardship,” but the building inspector used the following criteria in making his assessment:
*2231) The property in question cannot be put to a reasonable use if permitted to be used only for purposes allowed in the district in which it is located;
2) The plight of the property is due to unique circumstances peculiar to the property and not to general neighborhood conditions;
3) The use variance, if granted, would not alter the essential character of the area or neighborhood; and
4) The problem is not self-created.


. The relevant portions of § 704 of the Telecommunications Act of 1996 are:
(7) Preservation of local zoning authority
(A) General authority
Except as provided in this paragraph, nothing in this chapter shall limit or affect the authority of a state or local government or instrumentality thereof over decisions regarding the placement, construction, and modification of personal wireless service facilities.
(B) Limitations
(i) The regulation of the placement, construction, and modification of personal wireless service facilities by any State or local government or instrumentality thereof—
(I) shall not unreasonably discriminate among providers of functionally equivalent service; and
(II) shall not prohibit or have the effect of prohibiting the provision of personal wireless services.
*224(ii) A State or local government ... shall act on any request for authorization to place, construct, or modify personal wireless service facilities within a reasonable period of time ... taking into account the nature and scope of such request.
(iii) Any decision by a State or local government or instrumentality thereof to deny a request to place, construct, or modify personal wireless service facilities shall be in writing and supported by substantial evidence contained in a written record ... 47 U.S.C. § 332(c)(7).


. The majority opinion concedes that the Femdale Board’s May 10, 2000 explanation complies with the Act’s "in writing’’ requirement. As this court has recently concluded, for notice to be considered "in writing” it must issue from the local board as a "written denial separate from the written record,” it must "contain a sufficient explanation of the reasons” for the denial to "allow a reviewing court to evaluate the evidence in the record.” New Par v. City of Saginaw, 301 F.3d 390, 395 (quoting and adopting Southwestern Bell Mobile Sys., Inc. v. Todd, 244 F.3d 51, 60 (1st Cir.2001)). Ferndale’s BZA minutes meet the criteria established in New Par.


. The relevant portion of 47 U.S.C. § 332(c)(7)(B)(v) reads as follows:
(B) Limitations
(v) Any person adversely affected by any final action ... by a State or local government or instrumentality thereof that is inconsistent with this subparagraph may, within 30 days ... commence an action in any court of competent jurisdiction. The court shall hear and decide such action on an expedited basis ...


. The timing of the letter of explanation concerned the court in Virginia Metronet only because, in the court’s interpretation of the Act, it bore on the statute of limitations: "As [the Act] requires that any challenge to a decision be brought within thirty days, allowing Defendant to wait until the limitations period has expired to provide reasons for their action is to effectively preclude review of those decisions, contrary to Congressional intent.” Virginia Metronet at 973, n. 9.


. Applicable to the case sub judice. Michigan’s Planning. Housing and Zoning Township Act. M.C.L. § 125.293, provides wide latitude for the judicial review of decisions by a municipality’s zoning board of appeals:
(1) The decision of the board of appeals rendered pursuant to section 23 shall be final. However, a person having an interest affected by the zoning ordinance may appeal to the circuit court. Upon appeal the circuit court shall review the record and decision of the board of appeals to insure that the decision:
(a) Complies with the constitution and laws of the state.
(b) Is based upon proper procedure.
(c) Is supported by competent, material, and substantial evidence on the record.
(d) Represents the reasonable exercise of discretion granted by law to the board of appeals.
(2) If the court finds the record of the board of appeals inadequate to make the review required by this section, or that there is additional evidence which is material and with good reason was not presented to the board of appeals, the court shall order fur*227ther proceedings before the board of appeals on conditions which the court considers proper. The board of appeals may modify its findings and decision as a result of the new proceedings, or may affirm its original decision. The supplementary record and decision shall be filed with the court.
(3) As a result of the review required by this section, the court may affirm, reverse, or modify the decision of the board of appeals.
M.C.L. § 125.293a:
Following the majority's lead with regard to an "impermissible retroactive cure,” the practical effect will be to render null and void a party’s response to judicial remand in violation of state statute. See also, Schadewald v. Brule, 225 Mich.App. 26, 570 N.W.2d 788 (1997) (finding that if the record of the Board’s proceedings is inadequate the proper remedy is to remand for further proceeding before the Board, relying on M.C.L. §§ 125.293a(2)).


. As the court in Virginia Metronet commented, "[tjhis letter was prepared significantly after the actual event, by an individual who did not vote on the decision. In fact, there is no indication in the minutes that [the employee] was even present at the meeting.” Virginia Metronet at 973. In the instant case, only the timing is at issue in the majority’s consideration. Yet, timing is not an issue when, along with the district court, this court recognizes that the statute of limitations would not begin to accrue until Femdale’s BZA submitted in writing the necessary explanation for its denial of AWS’ application.


. AT&T Wireless Communication sought a "use variance” for constructing the telecommunications tower on plaintiff’s building from the point in time of its initial application on October 26, 1999. In their December 5, 2000, Joint Pre-Trial Statement, both parties stipulated to the fact that:
G. AT&T made application to the City of Femdale for the permitting and a use variance required to construct and activate the said wireless communication antenna facility at the Building.
J.A. at 288.


. Section 4.39(j)(l) of Ferndale’s zoning ordinance strictly disallows expansion of nonconforming uses:
(1) Nonexpansion of nonconforming uses. Towers that are constructed, and antennas that are installed, in accordance with the provisions of this section shall not be deemed to constitute the expansion of a nonconforming use or structure.